The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 13 – 14, 31 – 48, 55 – 68, 71 – 74, 76 and 78 – 79 are currently pending.

Election/Restrictions
Acknowledgement is made of Applicant’s election, in the response filed on May 24, 2017 of the following species:
a) midostaurin (a PKI inhibitor), as the single therapeutic agent to which the cancer is refractory 
b) FLT3 ITD, as the single activating mutation 
c) Venetoclax, as the additional active agent compound in combination with MPC-0767 
It is noted that because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
 Claims 35, 41, 42, 46, 55 – 68, 71 – 74, 76 and 78 – 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected compound specie, there being no allowable generic or linking claim.  These claims are withdrawn because they are not drawn to either midostaurin (the therapeutic agent to 
Claims 13 – 14, 31 – 34, 36 – 40, 43 – 45 and 47 – 48 are under examination in the instant office action. 

Priority
This application, 16/782,508, filed 02/05/2020 is a continuation of 16/144,198, filed 09/27/2018, now abandoned.  16/144,198 claims priority from provisional applications 62/563,991, filed 09/27/2017, 62/587,886, filed 11/17/2017, and 62/688,079, filed 06/21/2018.  

Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 – 14, 31 – 32 and 39 – 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajji et al. in WO 2012/148550 (published: November 1, 2012; IDS dated 10/7/2020, Foreign Patent Cite No. 2).
Bajji teaches orally-bioavailable compounds that are prodrugs of therapeutic parent compounds that inhibit the activity of Heat Shock Protein 90 (HSP90), pharmaceutical compositions thereof and methods for treating cancers, with these compounds and compositions (p [002]).


    PNG
    media_image1.png
    470
    250
    media_image1.png
    Greyscale

Formula I of Bajji

Bajji teaches and claims (Claim 17) the compound of Example 35 (structure shown below) and pharmaceutical composition thereof (Claim 18), which, as evidenced by page p [81] of the present specification, is the mesylate salt form of MPC-0767 (instant Claim 32).

    PNG
    media_image2.png
    398
    323
    media_image2.png
    Greyscale

Example 35 of Bajji 
(MPC-0767, mesylate salt)


Bajji teaches administering to a warm-blood animal, particularly a mammal, and more particularly a human, a pharmaceutical composition comprising an effective amount of at least one compound having a structure according to Formula I p [0114; instant Claim 13)
Bajji teaches a compound according to Formula I may also be administered in combination with one or more other therapeutic compounds that synergistically treats or prevents the same symptoms or is effective for another disease or symptom for which the patient is being treated (p [0109]) and a specific embodiment drawn to combination therapy for treating cancer by treating a patient (either a human or another animal) in need of such treatment with a compound of Formula I together with one or more other anti-cancer therapies, including traditional chemotherapy agents or targeted agents (instant Claims 39 and 40). 
Bajji teaches (p [023], Figure 5) the reduction of tumor volume (tumor growth inhibition) in mice bearing human N-87 gastric carcinoma xenografts following oral administration of 150 – 265 mg/kg of the prodrug MPC-0767 mesylate (a therapeutically effective amount) once daily over a 21 day period compared to the parent compound (instant Claim 14).  Bajji concludes that the prodrug of Example 35 (MPC-0767 mesylate) displayed anti-tumor activity in the N-87 mouse xenograft model that was parent (active) compound of the prodrug of Example 35 is (2S)-1-[4-(2-{6-amino-8-[(6-bromo-1,3-benzodioxol-5-yl)sulfanyl]-9H-purin-9-yl}ethyl)piperidin-1-yl]-2-hydroxypropan-1-one (Parent Compound 1, p [0129] – [0130], structure shown below) and, as evidenced by p [81], is also known as MPC-3100.
 
    PNG
    media_image3.png
    445
    294
    media_image3.png
    Greyscale

Active parent compound of MPC-0767(MPC-3100)

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 33 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bajji et al. in WO 2012/148550 (published: November 1, 2012), as applied to Claims 13 – 14, 31 – 32 and 39 – 40  in the 102(a)(1) rejection above, in view of Richardson et al. in British Journal of Haematology, 152, 367 – 379 (2012; IDS dated 10/7/2020, NPL Cite No. 26) and Samlowski et al. in Molecular Cancer Therapy 10 (11 Suppl):Abstract A96 (2011; IDS dated 5/4/2020, NPL Cite No. 30) and Heidel et al. in Blood 107(1), 293 – 300 (2006; IDS dated 5/4/2020, NPL Cite No. 12), as evidenced by “PKC412” at https://www.cancer.gov/publications/ dictionaries/cancer-terms/def/pkc412.
As discussed above, Bajji teaches a method of treating cancer, including the cancer AML, said method comprising administering MPC-0767 mesylate salt to a subject in need thereof.  Bajji teaches MPC-0767 is a prodrug of the known therapeutic parent compound MPC-3100, wherein said parent compound exhibits its antitumor effect by inhibiting the activity of Heat Shock Protein 90 (HSP90). 
Bajji does not explicitly teach a method of treating AML comprising administering MPC-0767 mesylate salt to a subject having AML that is refractory to treatment with, or has relapsed after treatment with, at least one therapeutic agent, such as the elected compound, the tyrosine kinase inhibitor midostaurin.
st paragraph).  For example, Richardson teaches the HSP90 inhibitor 17-AAG shows signiﬁcant activity against drug-resistant multiple myeloma (MM) cells in vitro and signiﬁcantly improved survival in laboratory animals inoculated with MM cells as well as clinical activity against MM, and a synergistic effect in a clinical trial where relapsed or refractory MM patients exhibited a durable response following treatment with a combination of 17-AAG with the proteasome inhibitor bortezomib (page 370).  Finally, Richardson teaches, in Table I (HSP90 inhibitors in clinical development, page 371) that the active parent of the prodrug MPC-0767, MPC-3100 is in clinical development against relapsed or refractory cancers (taken to mean a cancer that is refractory to treatment with, or has relapsed after treatment with, at least one therapeutic agent).  
Richardson does not disclose any data relating to MPC-3100 treatment of relapsed or refractory cancers.  However, Samlowski teaches a phase 1 study wherein administration of MPC-3100 in 26 subjects with refractory or recurrent cancer (e.g. colon, prostate or breast cancer), resulted in the attainment of stable disease.  Although Richardson and Samlowski teach why HSP90 inhibitors are effective in treating cancers that are refractory to treatment with, or has relapsed after treatment with, at least one 
Heidel teaches that mutation of Asn-676 in the FLT3 tyrosine kinase domain confers clinical resistance in AML patients treated with the kinase inhibitor PKC412.  As evidenced by “PKC412”, PKC412 is also known as midostaurin.  Heidel teaches treatment with FLT3 tyrosine kinase inhibitors (TKIs) is a novel and promising tool in the therapy for AML but that a common theme in all studies reporting clinical results using  FLT3 tyrosine kinase inhibitors (FLT3-TKI) is the observation that despite remarkable efﬁcacy in reducing the leukemic clone in a subset of patients with AML, remission in patients who have had single-agent therapy tends to be short and secondary resistance develops rapidly, thus current strategies are to use FLT3-TKI in combination with chemotherapy, with FLT3 siRNA approaches, or with HSP-90 inhibitors (Introduction, pages 293 – 294)
Heidel teaches that N676K mutation of FLT3-ITD is sufﬁcient to confer an intermediate level of resistance in vitro, and that in AML patients showing PKC412 resistance a strategy using FLT3-TKI (midostaurin), combined with therapeutic entities such as chemotherapy, antibody therapy, inhibition of HSP90, or inhibition of histone deacetylases, may signiﬁcantly improve clinical efﬁcacy (Discussion, page 299).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating cancer in a patient as taught by Bajji (comprising administering the prodrug MPC-0767 to produce the active parent MPC-3100) to specifically treat AML patients that are 
One would have been motivated to do so, with a reasonable and predictable expectation of success because 1) Heidel teaches clinical resistance in AML patients treated with the kinase inhibitor midostaurin (PKC412) and that combination with inhibition of HSP90 may signiﬁcantly improve clinical efﬁcacy.
 Further, there would have been a reasonable expectation of success in treating midostaurin-resistant (refractory) AML with HSP90 inhibitors because 1) Richardson teaches a) HSP90 inhibitors often have activity against cancers that are relapsed or refractory to other classes of antineoplastic drugs; and b) that treatment of relapsed or refractory cancers with MPC-3100 (the active parent drug of the prodrug MCP-0767) is in clinical development; and 2) Samlowski teaches administration of MPC-3100 in subjects with refractory or recurrent cancers resulted in the attainment of stable disease.  
Although the combination of Bajji, Richardson, Samlowski and Heidel do not specify by way of a working example that the combination of the HSP90 inhibitor MCP-0767 and midostaurin will be effective in treating AML patients refractory to treatment with midostaurin, it is noted that in KSR v. Telefex, 82 USPQ2d 1385, 1397 (U.S. 2007), the Supreme Court has held that when there is market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person has good reason to pursue known options within his or her technical grasp. Under these conditions, “obviousness to try” such options is permissible. In this instance, a market pressure exists in the medical/pharmaceutical industries to improve the treatment of patients .
Claim 36 – 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bajji et al. in WO 2012/148550 (published: November 1, 2012), as applied to 
Claims 13 – 14, 31 – 32 and 39 – 40 in the 102(a)(1) rejection above, in view of Yao et al. in Leukemia, 19, 1605 – 1612 (2005; IDS dated 5/4/2020, NPL Cite No. 47).
As discussed above, Bajji teaches a method of treating cancer, including the cancer, AML, said method comprising administering MPC-0767 mesylate salt to a subject in need thereof.  Bajji teaches MPC-0767 is a prodrug of the known therapeutic parent compound MPC-3100, wherein said parent compound exhibits its antitumor effect by inhibiting the activity of Heat Shock Protein 90 (HSP90). 
Bajji does not explicitly teach a method of treating a cancer; e.g. AML, wherein said cancer has one or more activating mutations, e.g. the elected mutation, FLT3 internal tandem duplication (FLT3 ITD).
Yao teaches human leukemias with mutated FLT3 kinase are synergistically sensitive to FLT3 and Hsp90 inhibitors (Title).  Yao teaches the synergistic effects of a combination of the Hsp90 inhibitor 17-AAG and GTP14564, a tyrosine kinase inhibitor 
Yao teaches, in Table 1, that 17-AAG and GTP14564 individually inhibit proliferation of leukemia cell lines that express FLT3 ITD and when administered in combination, synergistically inhibit cell proliferation (Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer the HSP90 inhibitor prodrug MPC-0767 of Bajji (which produce the active parent HSP90 inhibitor MPC-3100) to a subject having AML, wherein said AML has the activating mutation FLT3 internal tandem duplication (ITD).  One would have been motivated to do so, with a reasonable and predictable expectation of success because Yao teaches an alternative HSP90 inhibitor 17-AAG is effective in inhibiting cell proliferation in cells that express FLT3 ITD and that said mutation is observed in many cases of human acute myeloid leukemia.  See MPEP 2143, KSR Exemplary Rationale (B): Simple substitution of one known element (the known HSP90 inhibitor prodrug MPC-0767) for another (the known HSP90 inhibitor 17-AAG) to obtain predictable results (treatment of subjects having AML with the mutation FLT3 ITD). 
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer the HSP90 inhibitor prodrug MPC-0767 to a subject having AML, wherein said AML has the activating mutation FLT3 internal tandem duplication (ITD) in combination with the additional active agent, the FLT3 kinase inhibitor GTP14564.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Yao teaches administering a combination of an alternative HSP90 inhibitor 17-AAG with the FLT3 kinase inhibitor GTP14564, synergistically inhibits cell proliferation in AML cells having the activating mutation FLT3 internal tandem duplication (ITD).  See MPEP 2143, KSR Exemplary Rationale (B): Simple substitution of one known element (the known HSP90 inhibitor prodrug MPC-0767) for another (the known HSP90 inhibitor 17-AAG) to obtain predictable results (treatment of subjects having AML with the mutation FLT3 ITD). 
Claims 43 – 45 and 47 – 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bajji et al. in WO 2012/148550 (published: November 1, 2012), as applied to Claims 13 – 14, 31 – 32 and 39 – 40 in the 102(a)(1) rejection above, in view of Pan et al. in Cancer Discovery 4(3); 362 – 275 (2013; IDS dated 10/7/2020, NPL Cite No. 25), as evidenced by ABT-199 (Venetoclax) at https://www. chemietek.com/abt-199--venetoclax-details.aspx (2014).
As discussed above, Bajji teaches a method of treating cancer, including the cancer AML, said method comprising administering MPC-0767 mesylate salt, which is a prodrug of the known therapeutic parent compound MPC-3100, wherein said parent 
Bajji teaches MPC-0767 mesylate salt can be administered with one or more other anti-cancer therapies, including traditional chemotherapy agents (i.e. additional API) or targeted agents but does not explicitly teach the elected additional active agent, the BCL-2 pathway inhibitor venetoclax.
Pan teaches BCL-2 inhibition causes cell death in acute myeloid leukemia (Title).  Pan teaches acute myeloid leukemia (AML) cell lines, primary patient samples, and murine primary xenografts are very sensitive to treatment with the selective BCL-2 antagonist ABT-199 wherein in primary patient cells, the median IC50 was approximately 10 nmol/L, and cell death occurred within 2 hours (Abstract). As evidenced by “ABT-199 (Venetoclax)”, ABT-199 is the same compound as venetoclax. 
Pan teaches, in a sensitive AML cell line, MOLM-13, cell growth is inhibited and cell apoptosis is observed within just a few hours of exposure to ABT-199, and that, in vivo, ABT-199 treatment in an aggressive mouse xenograft model of MOLM-13 markedly inhibited leukemia progression, which translated into prolonged overall survival (page 364, Results).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a combination of the prodrug MPC-0767 and ABT-199 (venetoclax) as both drugs are recognized in the art as being effective in the treatment of AML.  As discussed in MPEP 2144.06: “It is prima facie obvious to combine two compositions [prodrug MPC-0767, with ABT-199 (venetoclax)] each of which is taught by the prior art to be useful for the same purpose 
Further, see MPEP 2143, KSR Exemplary Rationale (A): Combining prior art elements prodrug MPC-0767, with ABT-199 (venetoclax), each taught to be effective the treatment of AML, according to known methods, to yield predictable results [treatment of AML].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 31, 39 – 40, 43 – 45 and 47 – 48 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 6 and 7 of US patent 10,799,508.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting claims and those of the cited US patent recite a method of treating a biofilm with the same composition.  
All of the elements of the instant application claims are found in Claims 6 and 7 of US patent 10,799,508.  The difference between the application claims and the claims of the US patent is that the patent claims includes more elements (additional compounds and forms of cancer) and is thus more specific.  Thus the invention of the 


Conclusion
Claims 13 – 14, 31 – 34, 36 – 40, 43 – 45 and 47 – 48 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DENNIS HEYER/Primary Examiner, Art Unit 1628